DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments, filed 22 October 2020, to claims 16, 22, 28, 30, and 32 are acknowledged by the Examiner.
Claims 1-32 are currently pending.
Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive. 
   In response to Applicant’s argument that the material disclosed in the specification of the instant application sufficiently supports the claimed elastic properties, the Examiner respectfully disagrees. Although the references provide various examples of materials and techniques that can be used, a specific combination of materials and techniques from the numerous possibilities disclosed that will produce a material having the claimed elastic properties is not clear. For example, it appears that an elastic textile bandage can be composed of a warp knitted construction including both inelastic yarns and elastic threads, wherein the preferred warp may be multifilament polyester fibers and cotton or viscose fibers, the weft inlay may be a weave spine yarn of 100% cotton or other materials can be used 
In response to Applicant’s argument that the upper boundary for the stretched length is not relevant to the subject matter of claims 1-3, 18-20, and 24-26, the Examiner respectfully disagrees. Although the absence of an upper boundary for a claimed range is not always improper, in this case, since the second stretched length as claimed must provide for a compression that varies less than 30% from the initial stretch length, it is unclear if this always holds true for any stretched length greater than 1.8 times the initial stretched length. For example, given the absence of an upper boundary, Applicant is claiming that the second stretched length that can be 100 times greater than the initial stretched length and should provide still a compression that varies less than 30% from the initial stretch length. However, it is unclear if the disclosed garment is capable of this exemplary value and one would be unable to determine the actual range or values that would satisfy the claimed limitations. Therefore the 112b rejection has been maintained below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Emoto, Carpenter, and Farrow are all analogous compression bandage inventions within the same field of endeavor. In the first 103 rejection of the previous office action the Examiner stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic bandage as disclosed by Emoto, et al. to include a first set of repeated markings are provided and distributed along the longitudinal direction of the elongate strip for correlation of markings within different turns, allowing turns having the same length of unstretched elastic bandage to be wrapped and stretched around various circumferences with different yield rates as taught by Carpenter in order to provide the ability to measure and maintain consistent tension of the elastic bandage on the limb thus providing the wearer with proper amounts of compression without injuring the limb (Carpenter, col 23 lines 6-67 and col 24 lines 1-31). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of the bandage as disclosed by Emoto, et al. as modified by Carpenter, et al. to have the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 as taught by Farrow, et al. in order to provide a way for the garment to be applied reliably 1 to λ2, wherein λ1/λ2 > 1.8 as taught by Farrow, et al. in order to provide a way for the garment to be applied reliably and predictably to the desired level of compression in order to facilitate reduction of interstitial fluids from a body trunk and/or limb extremity to provide optimal support and fatigue relief (Farrow, et al., p. [0011, 0033]).
In response to Applicant’s argument that Farrow does not disclose materials possessing the claimed mechanical properties and structure and that the claimed properties of the bandages cannot be obtained simply by choosing a specific yarn materials, but that there properties are also dependent on how the material is constructed, and that Farrow does not disclose “wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular 1 to λ2, wherein λ2/ λ1 > 1.8”, the Examiner respectfully disagrees. Farrow teaches an analogous elastic bandage (modular compression device and method of assembly, title; compression garment 100 comprises several adjustable bands 102 that are wrapped around a leg of a patient, p. [0013]) wherein the elastic property of the analogous elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 (bands 102 can have different amounts of compressions and expansion, either compared to each other or different amounts along the band itself, graduated compression may be accomplished by using bands of various levels of compression in the same garment, generally more compression may be desired in the ankle portion and less proximally for a leg compression garment, by using different band composition to vary the stretch, different levels of compression may be achieved, bands 102 may include an inner layer 114 and an outer layer 112 with optional elastomeric compression material layer 110, an elastomeric loop material 112 such as Shelby Elastics Mon-3 or WonderWrap may be sewn onto a backing of elastomeric fabric 114, the elastomeric fabric 114 may be sewn on-the-bias so as to provide more stretch, therefore sewing a highly elastic loop fabric 114 onto the backing of the material 110 may alternate percentage stretchability and alternate the compression gradient, based upon material selection and if it is sewn on-the-bias or not on-the-bias, sewing such elastomeric fibers 114 on-the-bias may allow more stretch but less compression such as sewing the WonderWrap on the Schoeller fiber on-the-bias may result in a 20-30% elastomeric range with good compression and sewing the WonderWrap on the Schoeller fiber not on-the-bias may result in a 15-20% elastomeric range with more compression, this way several embodiments can be easily engineered to provide different common classes of compression and pressure such 
In response to Applicant’s argument that Farrow does not disclose arranging elastic threads as inlays in a warp knitted construction, the Examiner agrees.  However, Emoto, et al. was the primary reference in the first 103 rejection and the second reference in the second 103 rejection that was used to disclose and reject this limitation.
In response to Applicant’s argument that Farrow does not disclose a first set of repeated markings are provided and distributed along the longitudinal direction of the elongate strip for correlation of markings within different turns, allowing turns having the same length of unstretched elastic bandage to be wrapped and stretched around various circumferences with 
In response to Applicant’s argument that Carpenter, et al. does not teach “wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1 > 1.8”, the Examiner agrees. In the previous office action in the first rejection Emoto, et al. as modified by Carpenter was further modified by Farrow and in the second rejection Carpenter, et al. as modified by Emoto, et al. was further modified by Farrow to meet the limitation “wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1 > 1.8”. See rejections below.
In response to Applicant’s argument that Emoto, et al. does not teach “wherein a first set of repeated markings are provided and distributed along the longitudinal direction of the elongate strip for correlation of markings within different turns, allowing turns having the same length of unstretched elastic bandage to be wrapped and stretched around various circumferences with different yield rates; and wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1 > 1.8”, the Examiner agrees.  In the previous office action Emoto, et al. was modified by Carpenter, et al. to meet the limitation a first set of repeated markings are provided 1 to λ2, wherein λ2/ λ1 > 1.8”. See rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 18, and 24 recite the limitation “wherein the elastic material has the elastic property that when the same length of unstretched elastic material is stretched to encircle a circular 1 to λ2, wherein λ2/ λ1 > 1.8”, claims 2, 19, and 25 further recite the limitation “wherein the pressure exerted by the material varies less than 20% over a range of circumferences providing a range of yield rates from λ1 to λ2”, and claims 3, 20, and 26 recite the limitation “wherein the λ2/ λ1 > 1.9”.  While the specification provides support for this language, there is no disclosure of the particular material that provides the claimed properties.
As best can be understood from the specification, the instant application discloses various possible elements to produce the elastic material including for example that the elastic material is preferably a textile with both elastic and non-elastic yarns and threads (page 12 lines 20-21), various suitable synthetic and natural fibers for the material as well as suitable materials for the yarns and threads (page 12 lines 22-32), the elastic material can be composed of a warp knitted construction with suitable gauge sizes and mesh densities depending on the desired properties (page 24 lines 8-15 and page 25 lines 18-21), the warp can be knitted on every needle or every second needle (page 24 lines 21-23), the warp yarn and weft inlay are preferably polyester, cotton, and/or viscose fibers (page 24 lines 24-32 and page 25 lines1-3), the elastic threads are inlayed into the knitted structure under a certain elongation (tension) and the weft inlay can be inserted on both sides of the warp or only on one side (page 25 lines 9-17), or the elastic material can be produced by weaving such as a plain weave or a plain weave with variations of the interlacement (page 25 lines 22-32 and page 26 lines 1-7), or the elastic material can be made with a warp knitting machine or a flat warp knitting machine (page 26 lines 8-20). However, it is unclear which combination(s) from the numerous possible combinations of any of the above listed variables, as well as others disclosed in the specification, would produce the elastic properties of claims 1-3, .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 18, and 24 recites the limitation “wherein the elastic material property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1 > 1.8; claims 2, 19, and 25 further recite the limitation “wherein the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 20% over a range of circumferences providing a range of yield rates from λ1 to λ2”; and claims 3, 20, and 26 further recite the limitation “wherein λ2/ λ1 > 1.9”. Stated otherwise, since λ1= Li/L0 and λ2 = L2/L0 such that λ2/ λ1 = L2/L1 > 1.8 (as required by claims 1, 18, 24), or > 1.9 (as required by claims 3, 20, 26), it is understood that the stretched length L2 at a second circumference must be greater than 1.8, or greater than 1.9, times the stretched length Li at a first circumference, wherein the compression provided by the same length of unstretched fabric L0 at the first and second circumferences varies less than 30% (as required by claims 1, 18, 24), or less than 20% (as required by claims 2, 19, 25). However, since L2 and λ2 can each be any value greater than 1.8 (as required by claims 1, 18, 24), or greater than 1.9 (as required by claims 3, 20, 26), times Li and λ1, respectively, the range of possible stretched lengths of the elastic material at different circumferences has no upper limit such that one would be unable to determine the actual range of values that would satisfy the condition that the compression provided by the same length of unstretched fabric varies less than 30% (as required by claims 1, 18, 24), or less than 20% (as required by claims 2, 19, 25) when stretched to those unknown different circumferences. Therefore, the claims are indefinite. Claims 2-17 are rejected as dependent on parent claim 1. Claims 19-23 are rejected as dependent on parent claim 18.  Claims 25-32 are rejected as dependent on parent claim 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 17-20, 23-26, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,570,482 to Emoto, et al., further in view of US 6,338,723 B1 to Carpenter, et al., further in view of US 2005/0209545 A1 to Farrow, et al..
Regarding claim 1, Emoto, et al. discloses an elastic bandage comprising an elongate strip of a stretchable elastic textile material (elastic surgical bandage is made from a knitted structure of weft and warp yarns whereby stretching of the fabric in the warp direction is permitted, col 1 lines 31-37, Emoto, et al. claim 6), wherein the stretchable elastic textile material of the elongate strip is a warp knitted construction (elastic surgical bandage is knitted with warp and weft yarns, col 1 lines 31-37 and 56-69) having warp of inelastic yarns (non-elastic yarn 1 are warp yarns, Figs 1-3, col 1 lines 33-35, Emoto, et al. claim 1) and inlayed elastic threads (elastic yarn 6 
Emoto, et al. does not disclose wherein a first set of repeated markings are provided and distributed along the longitudinal direction of the elongate strip for correlation of markings within different turns, allowing turns having the same length of unstretched elastic bandage to be wrapped and stretched around various circumferences with different yield rates; and wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1 > 1.8.
Carpenter teaches an analogous elastic bandage (compression device with compression measuring system, title) comprising an analogous elongate strip of an analogous stretchable elastic textile material (compression device 110, 110a provides one or more bands 111, 111a that are wrapped around a body part, the bands are made of an elastic material, col 9 lines 24-30, 39-50, col 3 lines 24-51), wherein a first set of repeated markings are provided and distributed along the longitudinal direction of the elongate strip for correlation of markings within different turns (multiple sets of scales 112, 112a are printed along the length of the band 111, Figs 35-39, col 23 lines 20-24), allowing turns having the same length of unstretched elastic bandage to be wrapped and stretched around various circumferences with different yield rates and wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage (band 111 provides compression to the lower leg, the band 111 is started at the ankle, where it is first wrapped loosely around the ankle and the circumference is measured using the circumference markings 114, the band 111 then is wound back off the ankle, and pulled to the mark on the scale 112 corresponding to the desired 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic bandage as disclosed by Emoto, et al. to include a first set of repeated markings are provided and distributed along the longitudinal direction of the elongate strip for correlation of markings within different turns, allowing turns having the same length of unstretched elastic bandage to be wrapped and stretched around various circumferences with different yield rates as taught by Carpenter in order to provide the ability to measure and maintain consistent tension of the elastic bandage on the limb thus providing the wearer with proper amounts of compression without injuring the limb (Carpenter, col 23 lines 6-67 and col 24 lines 1-31).
The combination of Emoto, et al. as modified by Carpenter does not explicitly disclose wherein the elastic property of the elongate strip is such that the pressure exerted by such turns 1 to λ2, wherein λ2/ λ1 > 1.8.
Farrow, et al. teaches an analogous elastic bandage (modular compression device and method of assembly, title; compression garment 100 comprises several adjustable bands 102 that are wrapped around a leg of a patient, p. [0013]) wherein the elastic property of the analogous elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 (bands 102 can have different amounts of compressions and expansion, either compared to each other or different amounts along the band itself, graduated compression may be accomplished by using bands of various levels of compression in the same garment, generally more compression may be desired in the ankle portion and less proximally for a leg compression garment, by using different band composition to vary the stretch, different levels of compression may be achieved, bands 102 may include an inner layer 114 and an outer layer 112 with optional elastomeric compression material layer 110, an elastomeric loop material 112 such as Shelby Elastics Mon-3 or WonderWrap may be sewn onto a backing of elastomeric fabric 114, the elastomeric fabric 114 may be sewn on-the-bias so as to provide more stretch, therefore sewing a highly elastic loop fabric 114 onto the backing of the material 110 may alternate percentage stretchability and alternate the compression gradient, based upon material selection and if it is sewn on-the-bias or not on-the-bias, sewing such elastomeric fibers 114 on-the-bias may allow more stretch but less compression such as sewing the WonderWrap on the Schoeller fiber on-the-bias may result in a 20-30% elastomeric range with good compression and sewing the WonderWrap on the Schoeller fiber not on-the-bias 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of the bandage as disclosed by Emoto, et al. as modified by Carpenter, et al. to have the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 as taught by Farrow, et al. in order to provide a way for the garment to be applied reliably and predictably to the desired level of compression in order to facilitate reduction of interstitial fluids from a body trunk and/or limb extremity to provide optimal support and fatigue relief (Farrow, et al., p. [0011, 0033]).
Regarding claim 18, Emoto, et al. as modified by Carpenter discloses a method of manufacturing an elastic bandage using a textile material (elastic surgical bandage is made from a 
Emoto, et al. does not disclose providing the textile material with an elastic property that when the same length of unstretched elastic bandage is stretched in turns over a circular object with different yield rates the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1 > 1.8.
Carpenter teaches an analogous elastic bandage (compression device with compression measuring system, title) comprising an analogous elongate strip of an analogous stretchable elastic textile material (compression device 110, 110a provides one or more bands 111, 111a that are wrapped around a body part, the bands are made of an elastic material, col 9 lines 24-30, 39-50, col 3 lines 24-51), providing the analogous textile material with an elastic property that when the same length of unstretched analogous elastic bandage is stretched in turns over a circular object with different yield rates the pressure exerted by such turns having the same length of unstretched elastic bandage (band 111 provides compression to the lower leg, the band 111 is started at the ankle, where it is first wrapped loosely around the ankle and the circumference is measured using the circumference markings 114, the band 111 then is wound back off the ankle, and pulled to the mark on the scale 112 corresponding to the desired compression level for the measured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic bandage as disclosed by Emoto, et al. to have the textile material with an elastic property that when the same length of unstretched elastic bandage is stretched in turns over a circular object with different yield rates the pressure exerted by such turns having the same length of unstretched elastic bandage as taught by Carpenter in order to provide the ability to measure and maintain consistent tension of the elastic bandage on the limb thus providing the wearer with proper amounts of compression without injuring the limb (Carpenter, col 23 lines 6-67 and col 24 lines 1-31).
The combination of Emoto, et al. as modified by Carpenter does not explicitly disclose the pressure exerted by the elastic material varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1
Farrow, et al. teaches an analogous elastic bandage (modular compression device and method of assembly, title; compression garment 100 comprises several adjustable bands 102 that are wrapped around a leg of a patient, p. [0013]) wherein the elastic property of the analogous elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 (bands 102 can have different amounts of compressions and expansion, either compared to each other or different amounts along the band itself, graduated compression may be accomplished by using bands of various levels of compression in the same garment, generally more compression may be desired in the ankle portion and less proximally for a leg compression garment, by using different band composition to vary the stretch, different levels of compression may be achieved, bands 102 may include an inner layer 114 and an outer layer 112 with optional elastomeric compression material layer 110, an elastomeric loop material 112 such as Shelby Elastics Mon-3 or WonderWrap may be sewn onto a backing of elastomeric fabric 114, the elastomeric fabric 114 may be sewn on-the-bias so as to provide more stretch, therefore sewing a highly elastic loop fabric 114 onto the backing of the material 110 may alternate percentage stretchability and alternate the compression gradient, based upon material selection and if it is sewn on-the-bias or not on-the-bias, sewing such elastomeric fibers 114 on-the-bias may allow more stretch but less compression such as sewing the WonderWrap on the Schoeller fiber on-the-bias may result in a 20-30% elastomeric range with good compression and sewing the WonderWrap on the Schoeller fiber not on-the-bias may result in a 15-20% elastomeric range with more compression, this way several embodiments can be easily engineered to provide different common classes of compression and pressure such as 8-15 mm, 15-20 mm, 20-30 mm, 30-40 mm, or 40+mm, the elastomeric compression material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of the bandage as disclosed by Emoto, et al. as modified by Carpenter, et al. to have the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 as taught by Farrow, et al. in order to provide a way for the garment to be applied reliably and predictably to the desired level of compression in order to facilitate reduction of interstitial fluids from a body trunk and/or limb extremity to provide optimal support and fatigue relief (Farrow, et al., p. [0011, 0033]).
Regarding claim 24, Emoto, et al. discloses a stretchable elastic bandage material for compression (elastic surgical bandage is made from a knitted structure of weft and warp yarns whereby stretching of the fabric in the warp direction is permitted, col 1 lines 31-37, Emoto, et al. claim 6) having warp of inelastic yarns (non-elastic yarn 1 are warp yarns, Figs 1-3, col 1 lines 33-
Emoto, et al. does not disclose wherein the stretchable elastic bandage material has the elastic property that when the same length of unstretched elastic bandage material is stretched to encircle a circular object with different circumferences at different yield rates the pressure exerted by the elastic bandage material varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1 > 1.8.
Carpenter, et al. teaches an analogous elastic bandage (compression device with compression measuring system, title) wherein the analogous stretchable elastic bandage material (compression device 110, 110a provides one or more bands 111, 111a that are wrapped around a body part, the bands are made of an elastic material, col 9 lines 24-30, 39-50, col 3 lines 24-51) has the elastic property that when the same length of unstretched elastic bandage material is stretched to encircle a circular object with different circumferences at different yield rates the pressure exerted by the elastic bandage material varies (band 111 provides compression to the lower leg, the band 111 is started at the ankle, where it is first wrapped loosely around the ankle and the circumference is measured using the circumference markings 114, the band 111 then is wound back off the ankle, and pulled to the mark on the scale 112 corresponding to the desired compression level for the measured circumference, the band 111 then is wrapped in additional turns around the rest of the lower leg, using the repeating reference markings 113 to maintain a consistent tension by keeping the spacing 115 between successive reference markings 113 at the same length, band 111 has a consistent tension along its entire length, on a limb with a fairly normal taper, this consistent tension will result in a gradient of compression going up the limb and thus will form different yield rates around various circumferences of the limb, Figs 35-39, col 23 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elastic bandage as disclosed by Emoto, et al. to include wherein the stretchable elastic bandage material has the elastic property that when the same length of unstretched elastic bandage material is stretched to encircle a circular object with different circumferences at different yield rates as taught by Carpenter in order to provide the ability to measure and maintain consistent tension of the elastic bandage on the limb thus providing the wearer with proper amounts of compression without injuring the limb (Carpenter, col 23 lines 6-67 and col 24 lines 1-31).
The combination of Emoto, et al. as modified by Carpenter, et al. does not explicitly disclose wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8.
Farrow, et al. teaches an analogous elastic bandage (modular compression device and method of assembly, title; compression garment 100 comprises several adjustable bands 102 that are wrapped around a leg of a patient, p. [0013]) wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of 1 to λ2, wherein λ1/λ2 > 1.8 (bands 102 can have different amounts of compressions and expansion, either compared to each other or different amounts along the band itself, graduated compression may be accomplished by using bands of various levels of compression in the same garment, generally more compression may be desired in the ankle portion and less proximally for a leg compression garment, by using different band composition to vary the stretch, different levels of compression may be achieved, bands 102 may include an inner layer 114 and an outer layer 112 with optional elastomeric compression material layer 110, an elastomeric loop material 112 such as Shelby Elastics Mon-3 or WonderWrap may be sewn onto a backing of elastomeric fabric 114, the elastomeric fabric 114 may be sewn on-the-bias so as to provide more stretch, therefore sewing a highly elastic loop fabric 114 onto the backing of the material 110 may alternate percentage stretchability and alternate the compression gradient, based upon material selection and if it is sewn on-the-bias or not on-the-bias, sewing such elastomeric fibers 114 on-the-bias may allow more stretch but less compression such as sewing the WonderWrap on the Schoeller fiber on-the-bias may result in a 20-30% elastomeric range with good compression and sewing the WonderWrap on the Schoeller fiber not on-the-bias may result in a 15-20% elastomeric range with more compression, this way several embodiments can be easily engineered to provide different common classes of compression and pressure such as 8-15 mm, 15-20 mm, 20-30 mm, 30-40 mm, or 40+mm, the elastomeric compression material layer 110 may be made of a polyurethane foam or other materials may include rubber, plastic air bubbles, foam air bubbles, or non-convolute foam, the bands 102 may consist essentially of elastomeric yarns, for example, PowerNet™ nylon or nylon/spandex, ComfortWeave™ polyester/spandex, Clearspan® spandex manufactured by Radici, Dorlastain® spandex 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of the bandage as disclosed by Emoto, et al. as modified by Carpenter, et al. to have the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 as taught by Farrow, et al. in order to provide a way for the garment to be applied reliably and predictably to the desired level of compression in order to facilitate reduction of interstitial fluids from a body trunk and/or limb extremity to provide optimal support and fatigue relief (Farrow, et al., p. [0011, 0033]).
Regarding claims 2, 19, and 25, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. discloses the invention as applied to claims 1, 18, and 24 respectively above. 
The combination of Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. does not disclose wherein the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 20% over a range of circumferences providing a range of yield rates from λ1 to λ2. 
Farrow, et al. further teaches wherein the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 20% over a range of circumferences providing a range of yield rates from λ1 to λ2 (bands 102 can have different amounts of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic bandage as disclosed by Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. to have wherein the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 20% over a range of circumferences providing a range of yield rates from λ1 to λ2 as further taught by Farrow, et al. in order to provide a way for the garment to be applied reliably and predictably to the desired level of compression in order to facilitate reduction of interstitial fluids from a body trunk and/or limb extremity to provide optimal support and fatigue relief (Farrow, et al., p. [0011, 0033]).
Regarding claims 3, 20, and 26, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. discloses the invention as applied to claims 1, 18, and 24 respectively above. 
The combination of Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. does not explicitly disclose wherein the λ2/ λ1 > 1.9.
Farrow, et al. further teaches wherein λ1/λ2 > 1.9 (bands 102 can have different amounts of compressions and expansion, either compared to each other or different amounts along the band itself, graduated compression may be accomplished by using bands of various levels of compression in the same garment, generally more compression may be desired in the ankle portion and less proximally for a leg compression garment, by using different band composition to vary the stretch, different levels of compression may be achieved, bands 102 may include an inner layer 114 and an outer layer 112 with optional elastomeric compression material layer 110, an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic bandage as disclosed by Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. to have wherein λ1/λ2 > 1.9 as 
Regarding claims 17, 23, and 29, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. discloses the invention as applied to claims 1, 18, and 24 respectively above. Emoto, et al. further discloses wherein the elastic threads of the textile material comprises threads or yarns of at least one elastic material (elastic yarn 6 comprises yarn and is made of an elastic material, Figs 1-3, col 1 lines 8-11, 34-36, and 57-58), said elastic material comprising at least one of: elastomeric polymers, polyisoprene, synthetic rubber, a mix of polyisoprene rubber and styrene butadiene copolymer or a mix of thermoplastic and elastomeric polymers, and other mixtures thereof (elastic yarn 6 may comprise rubber or polyurethane, which a known elastomeric polymer, Figs 1-3, col 1 lines 8-11, 34-36, and 57-58).
Regarding claim 30, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Emoto, et al. further discloses wherein the stretchable elastic textile material (elastic surgical bandage) further comprises weft inlays of a non-elastic yarn (weft yarn 5 formed of non-elastic yarn, col 1 lines 31-32), extending over the width of the elongate strip (Fig 1 shows the weft yarn 5 extending over the width of the elastic surgical bandage), thereby binding wales of the warp knitted construction together (weft yarns 5 run reciprocatively across loops 3, 4, i.e. wales, of the chain stitches 2, Figs 1-3, col 1 lines 31-34, col 2 lines 3-4).
Regarding claim 31, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Emoto, et al. further discloses wherein 
Regarding claim 32, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Emoto, et al. further discloses wherein the warp knitted construction forms wales wherein each wale of an open pillar stitch includes one of said elastic threads (elastic yarns 6 are knitted along the wale, through successive loops 3, 4 in all parts of the chain stitch 2, thus would constitute being part of  each wale as well since they are going in the same direction, Figs 1-3, col 1 lines 34-36).
Claims 15-16, 21-22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,570,482 to Emoto, et al., as modified by US 6,338,723 B1 to Carpenter, et al., as modified by US 2005/0209545 A1 to Farrow, et al., as applied to the claims above, further in view of US 4,665,909 to Trainor.
Regarding claims 15, 21, and 27, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. discloses the invention as applied to claims 1, 18, and 24 respectively above. 
Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. does not explicitly disclose wherein the inelastic yarns of the textile material comprises synthetic fibres selected from the group consisting of polyester, polyamide, polypropylene or PLA-polylactic acid.
Trainor teaches an analogous elastic bandage (winding bandage for applying a compressive force, abstract) having an analogous inelastic yarn (inelastic front and back weft yarns, col 4 lines 49-54) comprises synthetic fibres selected from the group consisting of polyester, polyamide, polypropylene or PLA-polylactic acid (inelastic front and back weft yarns is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inelastic yarn as disclosed by Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. to include synthetic fibres selected from the group consisting of polyester, polyamide, polypropylene or PLA-polylactic acid as taught by Trainor in order to provide a restriction on the compressive force exerted by the bandage within safe, predetermined limits via restricting the elongation of the bandage as the loops become taut and completely stretched out (Trainor, col 4 lines 49-55).
Regarding claims 16, 22, and 28, Emoto, et al. as modified by Carpenter, et al. as modified by Farrow, et al. as modified by Trainor discloses the invention as applied to claims 15, 21, and 27 respectively above. Emoto, et al. further discloses wherein the inelastic yarns of the textile material (non-elastic yarn 1, Figs 1-3, col 1 lines 33-35) further comprises natural fibres, regenerated fibres or a mixed spun yarn with multifilament synthetic fibres and natural staple fibres or other mixtures thereof (non-elastic yarn 1 may be formed of cotton, rayon, polynosic, etc., col 1 lines 33-35).
Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,338,723 B1 to Carpenter, et al. further in view of US 3,570,482 to Emoto, et al., further in view of US 2005/0209545 A1 to Farrow, et al..
Regarding claim 1, Carpenter, et al. discloses an elastic bandage (compression device with compression measuring system, title) comprising an elongate strip of a stretchable elastic 
Carpenter, et al. does not disclose wherein the stretchable elastic textile material of the elongate strip is a warp knitted construction having warp of inelastic yarns and inlayed elastic threads; and wherein the elastic property of the elongate strip is such that the pressure exerted by 1 to λ2, wherein λ2/ λ1 > 1.8.
Emoto, et al. teaches an analogous elastic bandage (elastic surgical bandage is made from a knitted structure of weft and warp yarns whereby stretching of the fabric in the warp direction is permitted, col 1 lines 31-37, Emoto, et al. claim 6) wherein the stretchable elastic textile material of the elongate strip is a warp knitted construction (elastic surgical bandage is knitted with warp and weft yarns, col 1 lines 31-37 and 56-69) having warp of inelastic yarns ((non-elastic yarn 1 are warp yarns, Figs 1-3, col 1 lines 33-35, Emoto, et al. claim 1) and inlayed elastic threads (elastic yarn 6 comprises yarn and is made of an elastic material and is entwined with other yarn, Figs 1-3, col 1 lines 8-11, 34-36, and 57-60) providing a suitable material having proper elasticity to prevent the garment from loosening or slipping (Emoto, et al., col 49-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified material of the stretchable elastic textile material of the elongate strip as disclosed by Carpenter, et al. to be a warp knitted construction having warp of inelastic yarns and inlayed elastic threads as taught by Emoto, et al. in order to provide a suitable material having proper elasticity to prevent the garment from loosening or slipping (Emoto, et al., col 49-56).
The combination of Carpenter, et al. as modified by Emoto, et al. does not explicitly disclose the wherein the elastic property of the elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ2/ λ1
 Farrow, et al. teaches an analogous elastic bandage (modular compression device and method of assembly, title; compression garment 100 comprises several adjustable bands 102 that are wrapped around a leg of a patient, p. [0013]) wherein the elastic property of the analogous elongate strip is such that the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 (bands 102 can have different amounts of compressions and expansion, either compared to each other or different amounts along the band itself, graduated compression may be accomplished by using bands of various levels of compression in the same garment, generally more compression may be desired in the ankle portion and less proximally for a leg compression garment, by using different band composition to vary the stretch, different levels of compression may be achieved, bands 102 may include an inner layer 114 and an outer layer 112 with optional elastomeric compression material layer 110, an elastomeric loop material 112 such as Shelby Elastics Mon-3 or WonderWrap may be sewn onto a backing of elastomeric fabric 114, the elastomeric fabric 114 may be sewn on-the-bias so as to provide more stretch, therefore sewing a highly elastic loop fabric 114 onto the backing of the material 110 may alternate percentage stretchability and alternate the compression gradient, based upon material selection and if it is sewn on-the-bias or not on-the-bias, sewing such elastomeric fibers 114 on-the-bias may allow more stretch but less compression such as sewing the WonderWrap on the Schoeller fiber on-the-bias may result in a 20-30% elastomeric range with good compression and sewing the WonderWrap on the Schoeller fiber not on-the-bias may result in a 15-20% elastomeric range with more compression, this way several embodiments can be easily engineered to provide different common classes of compression and pressure such as 8-15 mm, 15-20 mm, 20-30 mm, 30-40 mm, or 40+mm, the elastomeric compression material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of the bandage as disclosed by Carpenter, et al. as modified by Emoto, et al. to have the pressure exerted by such turns having the same length of unstretched elastic bandage varies less than 30% over a range of approximately circular circumferences providing a range of yield rates from λ1 to λ2, wherein λ1/λ2 > 1.8 as taught by Farrow, et al. in order to provide a way for the garment to be applied reliably and predictably to the desired level of compression in order to facilitate reduction of interstitial fluids from a body trunk and/or limb extremity to provide optimal support and fatigue relief (Farrow, et al., p. [0011, 0033]).
Regarding claim 4, 
Regarding claim 5, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Carpenter, et al. further discloses wherein markings are also provided to determine the degree of overlap between different turns (multiple sets of scales 112 are printed along the length of the band 111, such that when the band 111 is spirally wound about the body part, the scales fall at different elevations on the body part, each set of scales 112, in addition to the scales themselves, would have a reference marker 113 against which the scales 112 are read, when the band 111 is applied by at first loosely wrapping the band 111 around the body part to determine the circumference of that part by observing which circumference marking 114 is contacted by the reference marker 113, the band 111 is stretched until the desired compression level is reached on the scales 112 adjacent to the contacted circumference marking 114, which is the scales 112 corresponding to the measured circumference, the band 111 is then held in place while a second turn is made around the body part, partially overlapping the first turn, as with the first it is wrapped loosely at first to determine the circumference, and the band 111 is reapplied by stretching it to the desired compression level on the scales 112 corresponding to the measured circumference, this procedure is repeated with consecutive turns around the body part  until coverage is complete, col 23 lines 7-67, col 24 lines 1-8).
Regarding claim 6, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 5 above. Carpenter, et al. further discloses wherein the first set of markings is arranged also to determine the degree of overlap between the different turns (multiple sets of scales 112, “first set of markings” would be a first set of the multiple sets of scales, are printed along the length of the band 111, such that when the band 111 is spirally wound about the body part, the scales fall at different elevations on the body part, each set of scales 
Regarding claim 7, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 5 above. Carpenter, et al. further discloses wherein a second set of markings is provided to determine the degree of overlap between different turns (multiple sets of scales 112, the “second set markings” would be a second set of the multiple sets of scales which are printed along the length of the band 111, such that a second set of scales is also present, such that when the band 111 is spirally wound about the body part, the scales fall at different elevations on the body part, each set of scales 112, in addition to the scales themselves, would have a reference marker 113 against which the scales 112 are read, when the band 111 is applied by at first loosely wrapping the band 111 around the body part to determine the circumference of that part by observing which circumference marking 114 is contacted by the reference marker 113, the band 111 is stretched until the desired compression level is reached on the scales 112 adjacent to the contacted circumference marking 114, which is the scales 112 
Regarding claim 8, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 7 above. Carpenter, et al. further discloses wherein the second set of markings comprises markings arranged along of forming at least one line extending in the length direction of the elastic bandage (multiple set of scales 112, 112a, the “second set” would be a second set of the scales, Figs 35-39, col 23 lines 6-60).
Regarding claim 9, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Carpenter, et al. further discloses wherein the first set of markings comprises marking lines extending at least partly in a transversal direction of the elastic bandage (markings 113 are printed in the transverse direction of the band 111, Figs 35-39, col 23 lines 20-60).
Regarding claim 10, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Carpenter, et al. further discloses wherein the first set of markings comprises markings extending over more than 50% of the width of the elastic bandage (Figs 35-39 show the scales 112 extending over 50% of the width of the band 111, col 23 lines 6-61).
Regarding claim 11, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Carpenter, et al. further discloses 
Regarding claim 12, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Carpenter, et al. further discloses wherein the first set of markings comprises characters or digits forming a continuous or discontinuous scale in the length direction of the elastic bandage (scales 112 comprise lines and numeric markings along the length of the band 111, Figs 35-39).
Regarding claim 13, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Carpenter, et al. further discloses wherein the first set of markings comprises at least one set of markings which are repeatedly and equidistantly arranged in the lengthwise direction of the elastic bandage (multiple sets of scales 112 are printed at fixed intervals 115 along the entire length of the band 111, Figs 35-39, col 23 lines 20-35).
Regarding claim 14, Carpenter, et al. as modified by Emoto, et al. as modified by Farrow, et al. discloses the invention as applied to claim 1 above. Carpenter, et al. further discloses wherein the first set of markings comprises at least one set of markings which are repeatedly and arranged at different distances from each other in the lengthwise direction of the elastic bandage (multiple sets of scales 112 are printed at fixed intervals 115 along the entire length of the band 111, Figs 35-39, col 23 lines 20-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,490,634 B2
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786